By the Court.
It is difficult, if not impossible to make this case intelligible to those not acquainted with the localities, without the surveys and plans used at the hearing.
1. It appears to the court, that the petition under which the commissioners laid out a section of new road, was defective, in not expressing the termini with sufficient exactness.
2. That in comparing the actual location of the way with the petition, allowing considerable latitude of construction, the way laid out was not within the route prayed for by the petition, and, therefore, not within the authority of the commissioners.
3. By not following the petition on which notice was given, and by laying out the way upon a line not prayed for, no legal notice is, in effect, given to those ever whose lands it is actually laid; nor to the persons and corporations whose interests are affected by it.

Writ of certiorari ordered.